Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the final Office Action for the serial number 16/423,346, MULTIFUNCTIONAL HOLDER AND DISPLAY DEVICE USING THE SAME, filed on 5/28/19.

Claim Objections
Claims 7-10 are objected to because of the following informalities:  “the second object” in claims 7-10 are now positively cited which was not positively cited in the preamble of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 7,954,780 to Dittmer.
Dittmer teaches a backboard assembly (14,74,76) disposed on a back side of a first object (108), an adapter (78, 80) connected to the backboard assembly, at least one moveable arm (22,24) connected to the adapter, wherein a first degree of rotational freedom is provided between the backboard assembly and the adapter (88,86,82,84,98,102,90,96,92,94) and a second degree of rotational freedom is provided between the adapter and the at least one moveable arm. (64,66,58), a positioning member (72) integrally disposed on the backboard assembly and one end of the positioning member extends from the back side.  The positioning member is a tongue disposed on the backboard assembly and an extending direction of the tongue is perpendicular to the back side of the first object.   The tongue has a positioning screw hole.  The first and second (some kind of fastener extend through the hole) objects have the same rotation angle with respect to the adapter.


    PNG
    media_image1.png
    1035
    1092
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmer in view of US Patent # 8,864,092 to Newville.
Dittmer teaches the backboard assembly and the positioning member but fails to teach the backboard assembly and the positioning member are formed of a same metal plate.  Newville teaches the metal material (column 7, line 64-67 and column 8, lines 1-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dittmer’s positioning member and backboard assembly to metal plate as taught by Newville to provide “the requisite compressive and tensile strengths in support a television extended away from a wall or other like structure (column 7, line 67 and column 8, lines 1-2 in Newville’s invention). 
	
Claims 7-10, 11-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer in view of US Patent Application Publication # 2014/0043516 to Baker.
Dittmer teaches a backboard assembly (14,74,76) disposed on a back side of a first object (108), an adapter (78, 80) connected to the backboard assembly, at least one moveable arm (22,24) connected to the adapter, wherein a first degree of rotational freedom is provided between the backboard assembly and the adapter (88,86,82,84,98,102,90,96,92,94) and a second degree of rotational freedom is provided between the adapter and the at least one moveable arm. (64,66,58), a positioning member (72) integrally disposed on the backboard assembly and one end of the positioning member extends 
Dittmer teaches the first object is a display connected to a stand (33) but fails to teach a second object/electronic device and the second object/electronic device comprises camera, light emitting element and network communication element.  Baker teaches the second object/electronic device comprising camera, LED and WiFi (section 048).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the second object/electronic device with camera, LED and WiFi to Dittmer’s backboard assembly as taught by Baker “to control reading functions and to insure the image fills the screen and stays congruent with the screen” (section 0048 in Baker’s invention). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmer in view Baker and in further view of US Patent # 8,864,092 to Newville.
Dittmer teaches the backboard assembly and the positioning member but fails to teach the backboard assembly and the positioning member are formed of a same metal plate.  Newville teaches the metal material (column 7, line 64-67 and column 8, lines 1-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dittmer’s positioning member and backboard assembly to metal plate as taught by Newville to provide “the requisite compressive and tensile strengths in support a television extended away from a wall or other like structure (column 7, line 67 and column 8, lines 1-2 in Newville’s invention). 


Allowable Subject Matter
Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 21 is allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        4/2/21